Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 16 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because: 
The abstract is a single sentence and appears to be a recitation of claim 1 and therefor fails to be a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “error-corrected data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “error-correct data”. Specifically, the claim discloses “when an uncorrected error in the data transferred from the memory controller is detected”. The examiner asserts “error-corrected data” cannot contain an “uncorrected error”. One of ordinary skill in the art would understand “error-corrected data” to not contain errors. 

Claim 1 recites the limitation "storing the data".  There is insufficient antecedent basis for the limitation “the data” in the claim.

Claim 2 recites the limitation "the data read from the memory core".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitation “inverting a portion of at least one among the error-corrected data and the memory error correction code” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear what is inverted. 

Regarding claim 6 the limitation “error-corrected data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “error-correct data”. Specifically, the claim discloses “when an uncorrected error in the data transferred from the memory controller is detected”. The examiner asserts “error-corrected data” cannot contain an “uncorrected error”. One of ordinary skill in the art would understand “error-corrected data” to not contain errors. 

Claim 7 recites the limitation "the data read from the memory core".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the detection of the uncorrectable error".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11 the limitation “error-corrected data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “error-correct data”. Specifically, the claim discloses “when an uncorrected error in the data transferred from the memory controller is detected”. The examiner asserts “error-corrected data” cannot contain an “uncorrected error”. One of ordinary skill in the art would understand “error-corrected data” to not contain errors. 

Claim 12 recites the limitation "the data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15, the limitation “which experiences a medium” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitation. 

Regarding claim 15, the limitation “when the second data includes an original error that is not corrected through the first error-correction operation” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “the second data includes an original error”. Specifically, the Examiner asserts “generating second data” would not preserve “an original error”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al., U.S. Publication 2020/0004627 (herein Sharon), in view of Hu et al., U.S. Publication 2016/0055052 (herein Hu). 

Regarding claim 1, Sharon teaches: A memory, comprising: a downlink error correction circuit suitable for correcting an error in data transferred from a memory controller based on a downlink error correction code transferred from the memory controller to produce an error-corrected data (figure 2, element 201, 202); a memory error correction code generation circuit suitable for generating a memory error correction code based on the error- corrected data obtained by the downlink error correction circuit (figure 4, element 424). Sharon does not explicitly teach: an error injection circuit suitable for injecting an error into at least one among the error-corrected data obtained by the downlink error correction circuit and the memory error correction code when an uncorrected error in the data transferred from the memory controller is detected by the downlink error correction circuit; and a memory core suitable for storing the data and the memory error correction code transferred from the error injection circuit.
Hu teaches: an error injection circuit suitable for injecting an error into at least one among the error-corrected data obtained by the downlink error correction circuit and the memory error correction code when an uncorrected error in the data transferred from the memory controller is detected by the downlink error correction circuit (paragraph 0123, UE flag; paragraph 0129 – 131); and a memory core suitable for storing the data and the memory error correction code transferred from the error injection circuit (figure 29, element 2916; paragraph 0172, 174; figure 1, element 102).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Sharon: a downlink error correction circuit suitable for correcting an error in data transferred from a memory controller; with the teaching of Hu: an error injection circuit suitable for injecting an error into at least one among the error-corrected data obtained by the downlink error correction circuit and the memory error correction code when an uncorrected error in the data transferred from the memory controller is detected by the downlink error correction circuit for the purpose of managing uncorrectable errors (paragraph 0123). An error correction circuit suitable for correcting an error is well-known in the art (figure 2). An error injection circuit suitable for injecting an error is a well-known design choice in the art (paragraph 0123). Identification and recording of uncorrectable errors is a well-known design choice in the art (paragraph 0174). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Sharon and Hu teach the limitations of the parent claim. Sharon additionally teaches: a memory error correction circuit suitable for: correcting an error of the data read from the memory core based on the memory error correction code read from the memory core, and notifying, when an uncorrectable error is detected in the data read from the memory core, the memory controller of the detection of the uncorrectable error (paragraph 0022; figure 1, element 162, 163, 164). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Sharon and Hu teach the limitations of the parent claim. Sharon does not explicitly teach: an uplink error correction code generation circuit suitable for generating an uplink error correction code based on the error-corrected data obtained by the memory error correction circuit
Hu additionally teaches: an uplink error correction code generation circuit suitable for generating an uplink error correction code based on the error-corrected data obtained by the memory error correction circuit (figure 19, element 1908; paragraph 0124). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Sharon and Hu teach the limitations of the parent claim. Sharon does not explicitly teach: the downlink error correction circuit detects the uncorrectable error in the data transferred from the memory controller, the error injection circuit injects the error by changing the error-corrected data into a predetermined data and transfers the predetermined data to the memory core.
Hu additionally teaches: the downlink error correction circuit detects the uncorrectable error in the data transferred from the memory controller, the error injection circuit injects the error by changing the error-corrected data into a predetermined data and transfers the predetermined data to the memory core (paragraph 0123, UE flag; paragraph 0129 – 131). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Sharon and Hu teach the limitations of the parent claim. Sharon does not explicitly teach: the downlink error correction circuit detects the uncorrectable error in the data transferred from the memory controller, the error injection circuit injects the error by inverting a portion of at least one among the error-corrected data and the memory error correction code and transfers a result of the inverting to the memory core.
Hu additionally teaches: the downlink error correction circuit detects the uncorrectable error in the data transferred from the memory controller, the error injection circuit injects the error by inverting a portion of at least one among the error-corrected data and the memory error correction code and transfers a result of the inverting to the memory core (paragraph 0123, UE flag; paragraph 0129 – 131). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Sharon teaches: A memory system, comprising: a memory controller which comprises: a downlink error correction code generation circuit suitable for generating a downlink error correction code based on data to be transferred to a memory (paragraph 0014); and the memory which comprises: a downlink error correction circuit suitable for correcting an error in data transferred from the memory controller based on the downlink error correction code transferred from the memory controller to produce an error-corrected data (figure 2, element 201, 202); a memory error correction code generation circuit suitable for generating a memory error correction code based on the error-corrected data obtained by the downlink error correction circuit (figure 4, element 424). Sharon does not explicitly teach: an error injection circuit suitable for injecting an error into at least one among the error-corrected data obtained by the downlink error correction circuit and the memory error correction code when an uncorrectable error in the data transferred from the memory controller is detected by the downlink error correction circuit; and a memory core suitable for storing the error-corrected data and the memory error correction code transferred from the error injection circuit. 
Hu teaches: an error injection circuit suitable for injecting an error into at least one among the error-corrected data obtained by the downlink error correction circuit and the memory error correction code when an uncorrectable error in the data transferred from the memory controller is detected by the downlink error correction circuit (paragraph 0123, UE flag; paragraph 0129 – 131); and a memory core suitable for storing the error-corrected data and the memory error correction code transferred from the error injection circuit (figure 29, element 2916; paragraph 0172, 174; figure 1, element 102). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 7, Sharon and Hu teach the limitations of the parent claim. Sharon additionally teaches: correcting an error of the data read from the memory core based on the memory error correction code read from the memory core, and notifying, when an uncorrectable error is detected in the data read from the memory core, the memory controller of the detection of the uncorrectable error (paragraph 0022; figure 1, element 162, 163, 164). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 9, Sharon and Hu teach the limitations of the parent claim. Sharon does not explicitly teach: the downlink error correction circuit detects the uncorrectable error in the data transferred from the downlink error correction code generation circuit, the error injection circuit injects the error by changing the error-corrected data into a predetermined data and transfers the predetermined data to the memory core. 
Hu additionally teaches: the downlink error correction circuit detects the uncorrectable error in the data transferred from the downlink error correction code generation circuit, the error injection circuit injects the error by changing the error-corrected data into a predetermined data and transfers the predetermined data to the memory core (paragraph 0123, UE flag; paragraph 0129 – 131). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Sharon and Hu teach the limitations of the parent claim. Sharon does not explicitly teach: the downlink error correction circuit detects the uncorrectable error in the data transferred from the downlink error correction code generation circuit, the error injection circuit injects the error by inverting a portion of at least one among the error-corrected data and the memory error correction code and transfers a result of the inverting to 10the memory core.
Hu additionally teaches: the downlink error correction circuit detects the uncorrectable error in the data transferred from the downlink error correction code generation circuit, the error injection circuit injects the error by inverting a portion of at least one among the error-corrected data and the memory error correction code and transfers a result of the inverting to the memory core (paragraph 0123, UE flag; paragraph 0129 – 131). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Sharon teaches: A method for operating a memory, comprising: receiving data and a downlink error correction code (figure 2, element 201); performing a first error correction operation for correcting an error of the data based on the downlink error correction code to produce an error-corrected data (figure 2, element 202); detecting an uncorrectable error in the data through the first error correction operation (figure 2, element 203); generating a memory error correction code based on the error corrected data (figure 4, element 424). Sharon does not explicitly teach: injecting an error into at least one among the error-corrected data and the memory error correction code in response to the detection of the uncorrectable error and transferring the data and the memory error correction code to a memory core after the injecting; and writing the data and the memory error correction code transferred to the memory core into the memory core.
Hu teaches: injecting an error into at least one among the error-corrected data and the memory error correction code in response to the detection of the uncorrectable error and transferring the data and the memory error correction code to a memory core after the injecting (paragraph 0123, UE flag; paragraph 0129 – 131); and writing the data and the memory error correction code transferred to the memory core into the memory core (figure 29, element 2916; paragraph 0172, 174; figure 1, element 102). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Sharon and Hu teach the limitations of the parent claim. Sharon additionally teaches: reading the data and the memory error correction code from the memory core; performing a second error correction operation for correcting an error of the data read from the memory core based on the memory error correction code read from the memory core (figure 2, element 204); and detecting an uncorrectable error in the data through the second error correction operation, and notifying the memory controller of the detection of the uncorrectable error (paragraph 0022, 0023). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, Sharon and Hu teach the limitations of the parent claim. Sharon does not explicitly teach: the injecting includes changing the error-corrected data into a predetermined data in response to the detection of the uncorrectable error.
Hu additionally teaches: the injecting includes changing the error-corrected data into a predetermined data in response to the detection of the uncorrectable error (paragraph 0123, UE flag; paragraph 0129 – 131). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Sharon and Hu teach the limitations of the parent claim. Sharon does not explicitly teach: wherein the injecting includes inverting at least a portion of at least one among the error-corrected data and the memory error correction code in response to the detection of the uncorrectable error.
Hu additionally teaches: wherein the injecting includes inverting at least a portion of at least one among the error-corrected data and the memory error correction code in response to the detection of the uncorrectable error (paragraph 0123, UE flag; paragraph 0129 – 131). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 15, Sharon and Hu teach the limitations of the parent claim. Sharon teaches: An operating method of a memory system, the operating method comprising: generating a first error-correction code based on first data (figure 2, element 201; paragraph 0021); performing a first error-correction operation on the first data, which experiences a medium, based on the first error-correction code to generate second data (figure 2, element 202); generating a second error-correction code based on the second data (figure 4, element 424).
Sharon does not explicitly teach: injecting, when the second data includes an original error that is not corrected through the first error-correction operation, an intentional error into at least one of the second data and the second error-correction code; and storing, into a memory core, the second data and the second error-correction code.
Hu teaches: injecting, when the second data includes an original error that is not corrected through the first error-correction operation, an intentional error into at least one of the second data and the second error-correction code (paragraph 0123, UE flag; paragraph 0129 – 131); and storing, into a memory core, the second data and the second error-correction code (figure 29, element 2916; paragraph 0172, 174; figure 1, element 102). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, Sharon and Hu teach the limitations of the parent claim. Sharon additionally teaches: identifying the original error by detecting the intentional error through a second error-correction operation, which is performed on the second data based on the second error-correction code read out from the memory core together with the second data (paragraph 0022; figure 1, element 162, 163, 164; paragraph 0123, UE flag; paragraph 0129 – 131). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

LEE; Sung-Eun et al.	US 20180129565 A1
HU; Chaohong et al.	US 20160055059 A1
CHUNG; Hoiju et al.		US 20190354435 A1
SONG; Young-Ook et al.	US 20200201709 A1
Heinle; Frank et al.		US 20160277148 A1
KANNO; Shinichi et al.	US 20160041875 A1
Chung; Hoiju et al.		US 11322219 B2
an error injection circuit suitable for injecting an error into at least one among the error-corrected data obtained by the downlink error correction circuit and the memory error correction code when an uncorrected error in the data transferred from the memory controller is detected by the downlink error correction circuit;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111